LN \ ae
WNITEDS STATES DISTRICT COURT
<0 ATE

DISTRICT oF MINNESOTA

 

CASE NuMBER? 20-CRo M7 (eam/ue)

UNATED SYATES b& AMERICA,

 

 

 Eeaad 5 SUPPLEMENSAL PRO SE MOTION TO

 

| SUPPRESS AV EVADENCE O@TA) aw)
NS. TAROUGH SUEGAL FECT Romie SURV
[LANCE GPS CELt- (ite Choe,
AS A RESULT OF AN LEGAL Senpce
ANS SEIZURE (WN VIDLATION OF 12.

 

Aaustos (). hen alak, iC

ee ce \N "

def ela ce Xe

Oak,

2515 and (AWS EL LOB today cy cis jee

 

Ue?

‘os >

 

Onc) U.S. CONSTITUTIONS FOueTH AMEN SNYEN T

 

{
oe ah and TULE Tr, WITH Gueroe TING
As

aw
‘3
yo.PSa uss MEMEORANDUM, of Lawl Ati kteyoestit.

 

AAT \W FACY and at LAW, te) LLS L S§ 2 hbe(2) Prasides ag Pal\\ows, The

 

‘ t 4 a. € - £2 = m~ oo cal 2, xe -~ ' fan 4 0 a =: *
pri Ci le pr OSECAt Ney Attoene ‘ ex" Divs Gtate or 4\he Divaciole PCOSACtA m og Ottorned
- af f

esc
le B
4
be

Or cry @olibical Subdivision theresl, such aitomey i¢ Gubler: zed |p jo

 

 

 

 

 

 

 

edad tp «f thi bk abt. =. \ ~) be f 4 : co
avaTure OY -Tihey “SsvalG 76 Mak _ fe pp »\ Leatieys “0 GQ Stake Coect buckes @ of
HE Ps My ot Gx Ae ce (~ : ps } hae =
Com ee ey vt Jwaecsitdere ary kare an ardec  autlneork a ba ey agproting tine in rer=
eo a7
- Oo & i f = il , . -ie
Le at wyy  @ Cs BC be WUC Lamyncen CUTIOVS G Maw aasly Ao ucls A wdoe tor ,
vo? 7 Ty 7 co ?
_ Cuat \ Ky 4 ty be ee on v4 ‘ 9 - 6 € « Fie ff
arc Suot Wudae Vax | APant wy Conformity with (bU.S.65. 6 6516 af
we | tj Fi 5
t
\ tk 8 of ; He ois al att oe Le a a ae ~ baer A : say t
iy Wal S Me 1h beer re Wi eyy a plc alsi@. oare Shetotke on atcled Aude peg
{ = ¥
[sxe approving Hae Interception ot eleckronta Super) lars 2 lbw Laws
} . <

th Se cece rhea CT eee VA aye BOTY i: | WS roe Wwe he ,
Le (Ga v4 reewersy ort cers ARNG cesdet®S pine WEY kee | \e na we aa Lagtiayys Sr + Ae
} t a _of ;

i
Laker Wwe AS ty clei. tee GeO | tas 4S Maas.

 

ree

 

SCANNED ¢ ——

SEP 302020" | =

 

 

 

U.S, DISTRICT COURT MPLS

 

 
 

 

 

 

 

 

ao

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
fy

 

 

  
 

|

ae

 

 

 

 

    

 

 

 

aE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

SM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
